﻿May I begin, Sir, by
extending to you our warm felicitations on your election
to the presidency of the General Assembly. Your long
association with the United Nations as Ukraine’s
Permanent Representative and your diplomatic skills and
accomplishments as your country’s Foreign Minister
undoubtedly, if I may say so, make you eminently suited
for the task of guiding our deliberations this year.
We would like to place on record our deep
appreciation for the achievements of your predecessor,
Ambassador Razali Ismail of Malaysia. As President of
the General Assembly last year he left an indelible mark
in the annals of this institution by giving it bold and
vigorous leadership at a time when far-reaching changes
in the United Nations system are being undertaken.
I also wish to convey our warm greetings, and
indeed a very special welcome, to the Secretary-General
as he participates in this, his first General Assembly
debate since he became the chief executive of our
Organization. He has, in a very short time, developed and
launched a far-reaching programme of reforms, which is
undoubtedly the most comprehensive undertaken in the
52-year history of the Organization. We pledge our fullest
cooperation to him in his arduous work. We pledge to
make a positive response to his initiative for reform.
This year the General Assembly is preoccupied —
and very rightly so — with the question of reform. It is
no doubt an important question, a question on which all
delegations have a view. Indeed, there are many
conflicting views on the subject. My Government also has
a view, one that it shares with a large number of
delegations, especially those of the countries of the Non-
Aligned Movement. I will in a moment make my brief
observations on the question of reform.
But this year I wish to devote my address to the
General Assembly, in the main, to a different theme. I
wish to place before the delegations here assembled,
fairly and squarely, and to plead fervently, a cause to
which my Government is deeply committed and for which
it has deep concern. It is a cause that deserves the strong
support of all Governments and all the peoples of the
world. It is a cause that challenges the conscience of
mankind. It is a cause that cries out for redress, for
immediate, concerted, vigorous action. It is the cause of
the innocent, helpless victims of war. More specifically,
my theme is the impact of armed conflict on children: a
subject that in the experience of Sri Lanka is drenched in
6


blood and tears. I will return to my theme in a moment.
But first, the question of reform.
Although 1997 is often referred to as the year of
reform, we would prefer it to be remembered as the year of
renewal and reform. Reform by itself is no substitute for
empowering the United Nations. Renewal of the spirit of
multilateralism enshrined in the Charter is an essential
corollary to the reform exercise launched by the Secretary-
General. If reform is to be conceptually sound and capable
of effective implementation, it must command in the fullest
sense consensus in the General Assembly.
Sri Lanka certainly shares the vision of the Secretary-
General to make the United Nations a dynamic and cost-
effective institution responsive to the challenges of our day
and age. We recognize the necessity for reorganizing the
Secretariat, the consolidation of United Nations activities
into core areas, the creation of a senior management group,
and the coordination of United Nations field activities as a
manifestation of sound principles of good management. The
creation of a United Nations Development Group that
would consolidate and coordinate the activities of a variety
of bodies is another proposal that merits close attention. We
endorse the measures to strengthen the United Nations
operational capacity to combat drugs, crime and terrorism
by bringing together disparate international efforts under a
single dedicated organization.
Sri Lanka shares with many other delegations the
disappointment that consensus has so far eluded our efforts
to expand the Security Council. The General Assembly’s
Open-ended Working Group on this issue has been
deliberating since 1994 with very little progress
accomplished, which is itself evidence of the contentious
nature of the question. Sri Lanka was one of the 10
countries that brought the question of equitable
representation and increase in the membership of the
Security Council to the General Assembly agenda in 1979.
Many Member States have consistently demanded that the
composition of the Security Council should be broadened
and that its working methods should be rendered
transparent. The Council cannot remain structurally
fossilized and anachronistic in a world of dynamic change.
We are pleased to note that the need for change is
now being widely recognized. In order to be credible,
viable and successful, reform of the Security Council
should prudently take into account the interests clearly set
forth by the non-aligned nations. We are pleased to note
that the United States of America has now agreed that an
expanded Security Council should contain three
representatives of the developing countries as permanent
members.
We agree with the Secretary-General’s proposal that
there should be a dedicated locus for the United Nations
operational activities against crime and terrorism. United
Nations action against terrorism can no longer be
confined to rhetorical statements and exhortations. We
therefore endorse the Secretary- General’s timely proposal
to place United Nations action to combat crime and
terrorism in an operational mode.
There is convincing evidence that civil society and
the rule of law are increasingly threatened by
transnational networking in illicit arms, terrorism,
narcotics, money-laundering and crime. The former
Secretary-General rightly described this phenomenon as
a “supra-national subversive threat” to peace and stability.
The present Secretary-General has correctly focused on
the fact that underworld groups and terrorists have
mastered the abuse of technology and the globalized
information network to propagate their sinister designs.
Their misuse and abuse of modern technology have vastly
increased the power and influence of these criminal
groups, which pose a massive threat to law and order,
democratic political institutions and economic activities
within and between nations.
It should be a priority on the international agenda
that effective measures be taken to control, if not
eliminate, these pernicious elements. We agree with the
recommendation that a redoubling of efforts involving
new partnerships among national and international
agencies will be needed to achieve this objective. It is to
be emphasized that there should be coordination between
the merged focal points on crime, drugs and terrorism and
the United Nations department handling the flow of small
arms and the illicit arms trade.
We also hope that the United Nations Ad Hoc
Committee on an International Convention for the
Suppression of Terrorist Bombings, of which Sri Lanka
is a Vice-Chairman, will conclude its negotiations and
submit a text for adoption at this session. Thereafter, we
urge the international community, especially the large and
powerful nations, to update their domestic legislation so
as to arm themselves with adequate legislative authority
to eradicate the fund-raising and other activities which
take place on their soil in support of terrorist activities
that take place on the soil of other States. Today terrorism
is a phenomenon with international ramifications. Only
7


well-organized, well-coordinated international action can
combat international terrorism effectively.
I turn now to the question of human rights. The
delicate and complex process of protecting and promoting
human rights, good governance and accountability in an
environment of underdevelopment, violence and terrorism
is one that should be carefully developed and resolutely
moved forward. The Declaration of Human Rights is
universal and unalterable. Sri Lanka does not believe that
the Declaration should be diluted, modified or ignored.
What we believe, and strongly advocate, is that
international action to enforce human rights should be fair
and even-handed. Human rights should never be used by
powerful States to bludgeon and bully weaker States for
spurious political reasons. The essence of peace and
development is that each human being should be enabled to
enjoy “better standards of life in larger freedom”.
Undeterred by the extraordinary security problems
posed by terrorism and the threats levelled against the
democratic traditions and institutions of Sri Lanka, we have
been able to make much headway in the promotion and
protection of human rights in our country. Sri Lanka is now
a party to 13 international human rights instruments. At the
risk of exposing itself to tendentious propaganda by terrorist
groups, the Government has taken a number of national and
international measures on a broad front, to pursue an open
policy on human rights in accordance with international
norms. We have established a national Human Rights
Commission, which is an independent organization with
investigative, monitoring and advisory powers. The
Commission is now functional and is in touch with regional
and international institutions including the United Nations
Centre for Human Rights.
I am also pleased to mention that I have today, just a
short while ago, deposited with the Secretary-General Sri
Lanka’s instrument of accession to the Optional Protocol to
the International Covenant on Civil and Political Rights.
This important decision to permit international scrutiny of
governmental actions affecting the human rights of our
citizens is consistent with our policy of openness on human
rights.
Sri Lanka warmly welcomes the appointment of Mary
Robinson as the new High Commissioner for Human
Rights. I had the pleasure of discussing human rights issues
with her a few days ago. I am confident that she will bring
to her task an open mind and a fair approach; that she will
seek and promote informed dialogue, not confrontation; that
she will strive to win the trust of developing countries; and
that she will not apply double standards nor wield human
rights concerns as a weapon against them. We wish her
every success as she assumes her important duties. She
may rest assured that she will receive from Sri Lanka the
fullest cooperation.
I have now reached the central theme of my address:
the impact of armed conflict on children. Every year the
United Nations builds a mountain of paper: according to
the British Foreign Secretary, 2,500 tons of paper are
produced annually at a cost of $150 million. At this time
of year, every year, the General Assembly is engulfed by
a flood of words that rises to new heights as the
membership of our Organization grows in number. There
is much waste, much repetition, much verbiage in our
methods of work. But we must always remember that
within this pile of papers there are some documents which
deserve — which require — the closest attention of the
international community.
One such document, outstanding for its sweep, its
depth and the careful research that went into its
preparation is the study on the impact of armed conflict
on children compiled by Ms. Graça Machel and her
collaborators and submitted to the General Assembly last
year under the symbols A/51/306 and A/51/306/Add.1. It
is a document so profound in its impact, so searing in the
revelations it makes of matters that the world little
understands that to ignore it would be a permanent rebuke
to the collective conscience of mankind.
The study exposes the plight of children as the
victims of armed conflict. It covers the agonizing
situation of children as refugees, as objects of exploitation
and gender-based violence and above all as child soldiers.
The study recommends measures for the rehabilitation and
reconciliation of children affected by war, for promoting
their psychological recovery and social integration, for
their education and for dealing with a number of other
questions relevant to the problem of mitigating the impact
of war on children. The study points out that millions of
children are caught up in conflicts in which they are not
merely bystanders but targets. Some fall victim to a
general onslaught against civilians; others die as part of
a calculated genocide. Still other children suffer the
effects of sexual violence or the multiple deprivations of
armed conflict that expose them to hunger or disease. Just
as shocking, thousands of young children are cynically
exploited as combatants.
In 1995, according to the study, 30 major conflicts
raged in different locations around the world. All of them
8


took place within States, between factions split along
ethnic, religious or cultural lines. The conflict destroyed
crops, places of worship and schools. Nothing was spared,
held sacred or protected: not children, not families, not
communities. In the past decade, an estimated two million
children have been killed in armed conflict. Three times as
many have been seriously injured or permanently disabled.
Countless others have been forced to witness or even take
part in horrifying acts of violence. These statistics are
shocking enough, but more chilling, says the study, is the
conclusion to be drawn from them: that more and more of
the world is being sucked into a desolate moral vacuum.
This is a space devoid of the most basic human values; a
space in which children are slaughtered, raped and maimed;
a space in which children are exploited as soldiers; a space
in which children are starved and exposed to extreme
brutality. Unregulated terror and violence speak of
deliberate victimization. There are few further depths to
which humanity could sink.
Ms. Machel pleads that whatever the causes of
modern-day brutalities towards children, the time has come
to call a halt. I make the same plea to the General
Assembly today. The study exposes the extent of the
problem and proposes many practical ways to pull back
from the brink. Its most fundamental demand is that
children simply have no part in warfare. The international
community must denounce this attack on children for what
it is: intolerable and unacceptable.
Violent conflict has always made victims of non-
combatants. The patterns and characteristics of
contemporary armed conflicts, however, have increased the
risks for children. The personalization of power and
leadership and the manipulation of ethnicity and religion to
serve personal or narrow group interests have had similarly
debilitating effects on countries in conflict. Armed conflicts
across and between communities result in massive levels of
destruction: physical, human, moral, cultural. Not only are
large numbers of children killed and injured, but countless
others grow up deprived of their material and emotional
needs, including the structures that give meaning to social
and cultural life. The entire fabric of their societies — their
homes, schools, health systems and religious institutions —
are torn to pieces.
The Machel study rightly points out that war violates
every right of a child: the right to life, the right to be with
family and community, the right to health, the right to the
development of the personality and the right to be nurtured
and protected. Many of today’s conflicts last the whole
length of a childhood, meaning that from birth to early
adulthood, many children will experience multiple and
cumulative assaults.
Against the background I have outlined, I wish to
focus sharply on the terrible plight of child soldiers. The
Machel study has pointed out that one of the most
alarming trends in armed conflict is the participation of
children as soldiers. Children serve armies in supporting
roles, as cooks, porters, messengers and spies.
Increasingly, however, adults are deliberately conscripting
children as soldiers. Some commanders have even noted
the desirability of using child soldiers in war because they
are
“ more obedient, do not question orders and are
easier to manipulate than adult soldiers'”. [A/51/306,
para. 34]
A series of 24 case studies on the use of children as
soldiers prepared for the Machel study, covering conflicts
over the past 30 years, indicates that Government or rebel
armies around the world have recruited tens of thousands
of children. Many child soldiers are 10 years of age or
younger. While the majority are boys, girls also are
recruited. The children most likely to become soldiers are
those from impoverished and marginalized backgrounds
and those who have become separated from their families.
In Sri Lanka we know exactly what the Machel
study is talking about. We have for almost two decades
been in the grip of a war being fought against the State
by a group of heavily armed terrorists known as the
Liberation Tigers of Tamil Eelam (LTTE), and
internationally known as one of the deadliest terrorist
organizations the world has ever seen. It is fighting to
create a separate State in Sri Lanka by force of arms. Last
July the Senate of the United States unanimously
concluded that the LTTE is a terrorist organization and
requested the State Department to declare it to be so. Last
August a Canadian court declared the LTTE to be a
terrorist organization and ordered the deportation of its
chief fund-raiser in Canada.
The LTTE has killed thousands of unarmed civilians
and has destroyed public property worth millions of
dollars. In January last year it bombed and destroyed the
Central Bank of Sri Lanka, killing hundreds of civilians,
and in July last year it bombed a rush-hour commuter
train full of workers going home, again killing hundreds
of civilians. These are but a few of the atrocities the
LTTE has committed against civilians in the course of a
long campaign of terror. Only a few months ago it killed
9


two of our Members of Parliament, adding to the large tally
of politicians and other leaders murdered by the LTTE over
the years, including a President of Sri Lanka and a Prime
Minister of India. Recently the LTTE attacked international
civilian shipping that provides essential services and
supplies to the Tamil community in the north of Sri Lanka,
the very community on whose behalf it claims to be
fighting.
The LTTE has conscripted thousands of teenage
children to fight its war. Involving children as soldiers has
been made easier by the proliferation of inexpensive light
weapons. But the LTTE is committing more dastardly and
more heinous crimes against Tamil children. It brazenly
kidnaps them or lures them to its cause by glorifying and
romanticizing war. They are brainwashed into believing in
the cult of martyrdom. They swear fanatical allegiance to
the leader. The Machel study identified Sri Lanka as one of
the countries where children are being lured into “cults of
martyrdom” [A/51/306, para. 43] by the “ideological
indoctrination” [ibid.] of the LTTE. A book entitled
Children, the Invisible Soldiers, released by the Save the
Children organization in Stockholm, has condemned the use
of children in suicide attacks by the LTTE. The
international news agency IPS reported last May that
“as adults are killed, up to half the fighters of the
LTTE are children, many among them girls”.
In another recent study, the United Nations Special
Rapporteur on Violence against Women has strongly
condemned the use of women in war by the LTTE.
Many of these children, boys and girls, are no more
than 10 years of age. Many of them are transformed into
suicide bombers. They wear cyanide capsules around their
necks. They are hurled into battle as human bombs. The
Machel study itself has observed, with specific reference to
Sri Lanka, that
“adults have used young people’s immaturity to their
own advantage, recruiting and training adolescents for
suicide bombings.” [ibid.]
A recent press report on fighting in the north of Sri Lanka
noted that
“young boys barely in their teens are blindfolded and
escorted by a woman Tiger cadre to the battlefield, in
groups of eight to 10, their blindfolds removed and
they are ordered to fire at troops”.
In December 1995 the former United Nations Children’s
Fund (UNICEF) representative in Sri Lanka said in a
press release
“The LTTE recruits boys and girls from the age of
10 upwards. Their dependence on child combatants
is increasing rapidly.”
The Machel study has referred to the role which
international organizations, non-governmental
organizations, religious groups and civil society in general
can play in preventing this diabolical practice. It is indeed
a matter of great regret that in my own country, despite
the notorious prevalence of the LTTE practice of
recruiting children as fighters, these organizations, which
are often quite vocal in their pleas for peace and swift to
castigate excesses on the part of the armed forces, have
remained strangely silent on this issue. By their failure to
condemn such acts, they are surely guilty of a grave
dereliction of the duty to uphold the moral and spiritual
values of a civilized society. By their silence it would
appear that they are oblivious to the immense tragedy of
a whole generation of young lives being sacrificed to
Moloch, while a misguided few applaud the helpless
victims as martyrs, and yet others seek to romanticize the
so-called liberation of girls who have hitherto been
brought up in a long-respected traditional mode, caring
nought for the dehumanization that is involved.
I strongly urge the international community to take
action on the lines suggested in paragraph 62 of the
Machel study. These recommendations envisage a global
campaign aimed at eradicating the use of children under
the age of 18 years in armed conflict and the public
exposure of such practices by the media, creating
international pressure against those who resort to them. I
also urge strict adherence to the Convention on the Rights
of the Child by all actors in armed conflicts, and I stress
the need for specific measures to demobilize and
reintegrate child soldiers into society and the need for
early action to conclude the drafting of the optional
protocol to the Convention on the Rights of the Child in
regard to the involvement of children in armed conflicts
and the prohibition of recruitment of children under the
age of 18.
We reject the complacent assumption made by some
that the involvement of children in armed conflict is
inevitable and unavoidable. This is clearly not the case.
Their participation is the result of heartless, deliberate and
calculated decisions made by ruthless men, regardless of
the loss of innocent lives, relentlessly pursuing their
10


megalomaniac ambitions. The leader of the LTTE, while
sending to their deaths thousands of young children — the
youngest of the young — brings up his own children in
comfort and safety, far from the battlefields, far away from
the country itself. This barbaric practice of conscripting or
luring children for war must be condemned by all civilized
States, without any room for equivocation or doubt, and
must be eliminated from our world if we are to preserve
our humanity.
I appeal to the affluent countries in which the LTTE
has established offices and raises funds to prosecute its
infamous war in Sri Lanka not to tolerate its presence or
give it shelter when it engages in the commission of
dastardly crimes against children — indeed, the children of
its own community.
On behalf of the Government of Sri Lanka, I greatly
welcome the appointment of a distinguished Ugandan
diplomat, Mr. Olara Otunnu, as the Secretary-General’s
Special Representative to study the impact of armed
conflict on children. His appointment has also been
welcomed by Canada. The Canadian Foreign Minister also
referred to and condemned the recruitment of children as
soldiers. We must give our wholehearted support to
Mr. Otunnu. He intends to propose and initiate concrete
measures to tackle the problem. He will launch a campaign
of public advocacy to bring to the notice of the world the
terrible plight of children in war. I appeal to the
international community not to allow his work to suffer for
lack of funds.
As we look back at the half century that has elapsed
since the founding of the United Nations, we have, in truth,
to acknowledge a sense of satisfaction at what has been
achieved, however limited in scope, through our collective
decisions and actions during that period. There have been
undeniable gains in the spheres of economic and social
development, however modest they appear to be when
measured against our aspirations and objectives. Yet the
fundamental problems of the developing world remain
unresolved, while the developed countries have gone from
strength to strength.
In the sphere of collective security and the
maintenance of world peace, although major catastrophes
have been averted, the United Nations has not succeeded in
making real the dream of every human being to live in
peace in a world free from the pestilence of war and all the
attendant horrors of human carnage and the senseless
destruction of everything we hold dear. Even the end of the
cold war has made no great difference to countries such as
ours embroiled in internal civil conflicts, all too often
nourished by the giant armament manufacturers of the
world, while the United Nations endlessly debates
disarmament.
However deep our sense of disappointment and
disenchantment may be, have we any hope apart from the
United Nations? I do not think we have. If the United
Nations has fallen short of our expectations, it is because
we, the Member States, have failed to honour our
obligations and fulfil our responsibilities to the world
community, selfishly placing our national interests above
the common good.
If we continue in this fashion the United Nations
will cease to be relevant altogether, and history will
surely record it as yet another pious venture which we did
not have the courage and commitment to make real.
As the German Foreign Minister said from this
podium a few days ago,
“it is on our children, the weakest members of
any society ... that the world’s future and hopes
depend ... They are little people who need big rights.
How much worse off would they be if there were no
United Nations? What would become of the world’s
conscience? Who would demand consideration for
and solidarity with such children if we allowed this
Organization to decline?” [See Official Records of
the General Assembly, Fifty-Second Session, Plenary
Meetings, 9th Meeting]
In order to realize the ideals of the founders of this
world body, and the hopes and dreams of countless
millions of people who look to the United Nations for
their realization, we need to renew our faith and trust in
the United Nations — not in the old United Nations,
which is looked upon with cynicism, even suspicion, but
in a United Nations that will, in a sense, be a new
creation and a new being. But for the United Nations to
be born anew we need to bring about fundamental
structural changes in the international order, changes that
will give it new life and strength for the coming century.
These changes will entail sacrifice; they will be changes
which many States will hesitate to welcome and be
reluctant to accept lest they endanger their sovereignty
and their so-called vital interests. Nevertheless, such
change will be in the nature of an uncompromising
demand that will confront us all. Nothing worthwhile can
be achieved without sacrifice. That is indeed a universal
truth concerning human redemption, and the United
11


Nations is, after all, like any other human institution. Its
weaknesses and strengths are those of humankind.
The obligation to act in the common interest cannot be
undertaken selectively; nor does the assumption of this
onerous duty admit of any double standard. All the nations
of the world, the powerful and the weak, the rich and the
poor, must jointly agree to curtail their independence and
their claims to act unilaterally. Each must agree to
subordinate its individual decision and discretion to a global
political will, manifested through truly democratic and
representative organs of the United Nations, reflecting the
authentic judgement of the world community of States.
Apart from, or bereft of, the collective decisions and
concerted acts of such a reformed and restructured United
Nations, carried into effect resolutely and with
determination, I doubt whether we can honestly expect a
better future for humankind in the new millennium. We
must not fail the United Nations, or else we shall assuredly
go down in history as “the hollow men” of the twentieth
century.





